 1   RICHARD A. TAMOR, ESQ.
     TAMOR & TAMOR
 2   The Sierra Building
 3
     311 Oak Street, Suite 108
     Oakland, California 94607
 4
     Telephone: (415) 655-1969
     Facsimile: (415) 887-7658
 5   www.TamorLaw.com

 6   Attorneys for Defendant,
     KENDRICK MOORE
 7

 8
                            UNITED STATES DISTRICT COURT

 9              FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11
      UNITED STATES OF AMERICA              )    CASE NO. CR-15-00363 RS
12                                          )
                      Plaintiff,            )
13                                          )    STIPULATION AND
        vs.                                 )    [PROPOSED] ORDER
14                                          )    CONTINUING STATUS
      KENDRICK MOORE,                       )    CONFERENCE TO AUGUST 20,
15                                          )    2019
                      Defendant.            )
16                                          )
                                            )
17                                          )
18
                                            )
                                            )
19                                          )

20

21
                                    STIPULATION
22
           IT IS HEREBY STIPULATED by the parties, through undersigned
23
     counsel, that:
24

25         1. Following a new arrest of Mr. Moore, the parties appeared before the

26   Magistrate Judge Hixson on June 27, 2019, for an initial appearance on a new
27
 1   Form 12.
 2
           2.    Mr. Moore’s next scheduled appearance is July 16, 2019 at 2:30
 3
     p.m. before Judge Richard Seeborg.
 4
           3.    The parties anticipate an amended Form 12 being filed after an
 5

 6   investigation by U.S. Probation of Mr. Moore’s recent arrest.

 7         4.    Based on the foregoing, the parties hereby agree and stipulate to
 8   continue the status conference scheduled for July 16, 2019 to August 20, 2019, at
 9
     2:30 p.m.
10
           IT IS SO STIPULATED.
11
     DATED: July 12, 2019                      David L. Anderson
12                                             United States Attorney
13
                                               _________/s/__________________
14                                             By: Philip A. Kopczynski
15                                             Assistant United States Attorney

16
     DATED: July 12, 2019                      ___________/s/__________________
17
                                               RICHARD TAMOR
18                                             Counsel for Kendrick Moore
19

20

21

22

23

24

25

26

27                                              -2-
                                     Stipulation and Proposed Order
                           United States v. Kendrick Moo re, CR-15-00363-RS
 1                                [PROPOSED] ORDER
 2
           Based upon the above-described Stipulation, THE COURT ORDERS
 3

 4
     THAT the Status Conference currently scheduled for July 16, 2019 is continued

 5   to August 20, 2019 at 2:30 p.m.
 6
     DATED:     July ___,
                     12 2019                                   _______________________
 7                                                             HON. RICHARD SEEBORG
                                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                             -3-
                                    Stipulation and Proposed Order
                          United States v. Kendrick Moo re, CR-15-00363-RS
